Citation Nr: 0610436	
Decision Date: 04/11/06    Archive Date: 04/26/06

DOCKET NO.  97-31 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for degenerative disc disease of the lumbar spine 
prior to February 24, 1997. 

2.  Entitlement to a disability rating in excess of 40 
percent for degenerative disc disease of the lumbar spine on 
and after February 24, 1997. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from January 1947 to March 
1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, that, in pertinent part, assigned an increased (20 
percent) evaluation effective from September 4, 1996, for 
lumbar spine degenerative disc disease. 

In a March 2000 rating decision, the RO assigned a 40 percent 
rating for degenerative disc disease of L4-5, effective from 
February 24, 1997.  Inasmuch as a higher evaluation is 
potentially available, and as the issue of an increased 
rating was already in appellate status, the Board will 
consider entitlement to an increased rating for the lumbar 
spine for the entire appeal period.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  

In June 2003 and August 2004, the Board remanded the case for 
additional development.  The case has been returned to the 
Board for further appellate consideration. 

The veteran requested a hearing before a Veterans Law Judge; 
however, he later withdrew that request and testified before 
an RO hearing officer instead. 




FINDINGS OF FACT

1.  VA has fulfilled its duty to notify the veteran of the 
evidence necessary to substantiate the claim and to assist 
him by obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue.

2.  The service-connected lumbar spine intervertebral disc 
syndrome is manifested by painfully restricted range of 
motion to no more than 30 degrees of pain-free forward 
flexion, 10 degrees of pain-free backward extension, 10 
degrees of pain-free left and right bending, and 10 degrees 
of pain-free rotation in both directions.  

3.  Also attributed to the service-connected lumbar spine 
disability are sciatica, lower extremity numbness and 
tingling, paravertebral muscle spasm, diminished deep tendon 
reflexes, abnormal plantar responses, mild lower extremity 
weakness secondary to pain, positive straight leg raising 
test, and low back pain radiating to the right leg; little 
intermittent relief from these symptoms is shown.  

4.  No additional functional limitation due to such factors 
as weakness, incoordination, fatigue pain, and pain on use 
has been shown.


CONCLUSION OF LAW

The criteria for a 60 percent schedular rating for pronounced 
intervertebral disc syndrome are met throughout the appeal 
period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5293 (2002); 4.71a, 
Diagnostic Code 5243 (effective September 26, 2003). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA redefined VA's duty to assist and enhanced VA's duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
(2005).

Under the VCAA, VA has a duty to tell a claimant what 
evidence is needed to substantiate a claim, what evidence the 
claimant is responsible for obtaining and what evidence VA 
will undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2005).  VA has also undertaken to tell claimants to 
submit relevant evidence in their possession.  38 C.F.R. 
§ 3.159(b) (2005).  

VA has made required efforts to notify the veteran of the 
information and evidence needed to substantiate this claim.  
The RO provided rating decisions, statement of the case, and 
a supplemental statements of the case.  VA sent VCAA notice 
letters in January 2002, March and July 2003, and in August 
and December 2004.  These documents provided notice of the 
law and governing regulations as well as the reasons for the 
determination made regarding his claim.  They told him what 
evidence is needed to substantiate the claim.  

The VCAA letters also told the veteran what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claim.  VA examination 
reports have been associated with the claims files.  All 
identified evidence has been accounted for to the extent 
possible.  38 U.S.C.A. § 5103A (b)-(d) (West 2002); see also 
38 C.F.R. § 3.159(c).

VA issued a rating decision prior to sending the required 
VCAA notice, which gives the veteran the right to a remand.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  In 
June 2003 and in August 2004, the Board remanded the case for 
compliance with the VCAA. 

Additionally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, Nos. 01-1917, 02-1506, 2006 WL 519755 (U. S. Vet. 
App. Mar. 3, 2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish earlier effective dates for the increased rating 
for the disability at issue.  However, since an increased 
rating is being granted for degenerative disc disease of the 
lumbar spine for the entire appeal period, the RO will 
rectify any defect with respect to the effective date.

Background

Service medical records reflects treatment for low back pain 
and arthritis.  In July 1971, the RO granted service 
connection for L4-5 degenerative disc disease and assigned a 
10 percent rating under Diagnostic Code 5003.  

An April 1988 VA outpatient treatment report notes that the 
only neurological symptom was intermittent right leg numbness 
consistent with spinal stenosis.  A May 1988 VA report notes 
that computerized tomography (CT) confirmed spinal stenosis.  
Neurogenic claudication was unlikely.  A May 1988 VA 
neurosurgery consultation report notes chronic low back pain 
treated with epidural injections.  

A May 1989 VA examination report notes complaints of pain 
radiating to the right leg but no motor or sensory loss.  The 
assessment was right leg sciatica.

In September 1996, the veteran requested an increased rating.  

An April 1997 VA orthopedic compensation examination report 
reflects that the veteran complained of right leg radiating 
pain and some right calf and left thigh numbness and 
tingling.  The examiner noted that low back pain was 
continuous, but also reported that low back pain occurred 
with excessive standing and sitting.  Forward flexion of the 
lumbar spine was to 50 degrees, extension was to 15 degrees, 
lateral bending was to 20 degrees to the right and to 25 
degrees to the left.  Deep tendon reflexes were normal and 
equal. Strength was full. Straight leg raising test was 
negative.  Sensation was intact to light touch in appropriate 
dermatomes.  X-rays showed significant narrowing from L2 to 
S1 with osteophyte formation.  The X-ray impression was 
osteoarthritic changes, lower lumbar spine. 

In June 1997 rating decision, the RO rated the low back 
disability under Diagnostic Code 5293 and assigned a 20 
percent rating effective from September 4, 1996.

In a notice of disagreement and in a substantive appeal, the 
veteran argued that he had severe limitation of motion of the 
lumbar spine that warranted a 40 percent rating under 
Diagnostic Code 5292 or a 40 percent rating under Diagnostic 
Code 5293 because of severe recurring attacks with little 
intermittent relief.  

In December 1997, the RO received private medical reports, 
including chiropractic reports from John Reeder, D.C.  In a 
September 1997 letter, Dr. Reeder reported that the veteran 
had chronic vertebral subluxations and nerve system 
dysfunction.

In March 1998, the veteran testified before an RO hearing 
officer that he needed a cane to get around comfortably.  

A January 2000 VA orthopedic compensation and pension 
examination report reflects that the veteran saw a 
chiropractor regularly for treatment of right leg spasm.  He 
also had a magnetic resonance imaging (MRI) study and 
consultation because of the recent onset of stool 
incontinence.  He had no urinary incontinence.  His sphincter 
muscle was found to be weak.  The veteran reported low back 
pain radiating down the right leg.  He used a cane.  

During the January 2000 examination, forward flexion of the 
lumbar spine was markedly decreased to 45 degrees with 
discomfort throughout, extension was to 10 degrees with 
discomfort throughout, lateral bending was to 20 degrees to 
the right and to 25 degrees to the left.  Muscle spasm was 
palpable on the right side of the lumbosacral spine and the 
spine was markedly tender.  Deep tendon reflexes were 1+, 
bilaterally.  Sensation was intact.  X-rays showed no change 
from 1997.  The diagnosis was lumbosacral spine degenerative 
joint disease with tenderness, decreased range of motion, and 
positive right paravertebral muscle spasm.  History of fecal 
incontinence with possible sacral nerve impingement was also 
diagnosed.  

A February 2000 VA neurology compensation examination report 
notes a complaint of constant low back pain radiating to both 
legs.  The examiner noted, "It is associated with numbness 
in his feet" and also noted that the veteran "remains 
continent of bladder and bowel."  Motor strength was full in 
all extremities.  Deep tendon reflexes were "trace" in all 
extremities and plantar stimulation did not produce the 
normal response.  Sensation to light touch and to pin prick 
was normal and there was no lumbosacral tenderness.  The 
relevant assessment was lumbosacral degenerative joint 
disease with chronic low back pain syndrome. 

February 2000 VA outpatient treatment reports note a flare-up 
of low back pain.  A January 2003 VA outpatient treatment 
report reflects that the veteran reported an exacerbation of 
low back pain but denied any change in bowel or bladder.  

In a March 2000 rating decision, the RO granted a 40 percent 
rating effective from February 24, 1997, under Diagnostic 
Code 5293.

According to a February 2003 VA compensation examination 
report, the veteran reported continued low back pain, right 
leg pain, and bilateral leg numbness.  He reported a 12-year 
history of erectile dysfunction and urinary hesitancy, but no 
urinary incontinence.  He specifically denied fecal 
incontinence as well.  The examiner noted that the veteran 
had also denied bowel and bladder incontinence during a 
February 2000 VA neurology examination.   

The VA examiner noted that straight leg raising test was 
negative.  Mild lower extremity weakness was noted, which 
might be secondary to a submaximal effort due to back pain.  
No muscle wasting was seen.  Sensation was normal to 
vibration and pinprick in both lower extremities.  Reflexes 
and plantar responses were abnormal.  The diagnoses were 
chronic low back pain; and, urinary hesitancy, constipation, 
erectile dysfunction, and lower extremity numbness.  

In April 2003, the veteran submitted two private medical 
reports from Christopher Lahr, M.D.  The reports, dated in 
September and October 1999, note fecal incontinence with 
sphincter muscle paralysis and impotence.  The physician 
related impotence to injections for low back pain.  

In June 2003, the Board remanded the case for additional VA 
medical examination.   

July 2003 VA X-rays showed mild to moderate diffuse lumbar 
spine spondylosis. 

A July 2003 VA esophagus and hiatal hernia compensation 
examination report reflects that the veteran reported that he 
had no fecal or urinary incontinence.  The veteran reported 
continuous low back pain radiating to the right thigh.  The 
pain precluded running, lifting more than 15 pounds, or 
exercising.  Lumbar spine range of motion was to 70 degrees, 
extension was to 20 degrees, and left and right lateral 
bending was to 20 degrees.  Repetitive testing did not 
diminish the range of motion.  The impression was 
degenerative disc disease and degenerative joint disease of 
the lumbar spine.  

A July 2003 VA genitourinary compensation and pension 
examination report reflects that the veteran denied bowel or 
bladder incontinence.  A July 2003 VA neurology compensation 
examination report does not address the lumbar spine.  

A February 2004 VA orthopedic compensation and pension 
examination report reflects that the veteran reported fecal 
incontinence and impotence.  The veteran reported a dull, 
aching pain in the buttocks and right thigh.  He reported 
maximum (10/10) pain continuously with no flare-up since 2001 
when he quit working due to flare-ups.  

The VA examiner measured 60 degrees of forward flexion, 20 
degrees of extension, and 20 degrees of side bending in each 
direction.  Straight leg raising test was negative.  The 
veteran could heel and toe walk and he could squat and arise.  
Deep tendon reflexes were 2+ and symmetric.  The assessment 
was degenerative disc disease and degenerative arthritis of 
the lumbar spine with chronic low back pain and chronic pain 
syndrome.

In December 2004, the veteran underwent a VA compensation 
examination.  The physician noted that there had been no 
surgery on the low back.  Epidural injections, physical 
therapy, and a transcutaneous electrical nerve stimulation 
(TENS) had not helped.  The physician noted that there had 
been no intervertebral disc syndrome in the recent four 
months.  Extended walking and standing would produce flare-
ups, however.  Flexion was to 30 degrees without pain and to 
35 degrees with pain.  Extension, lateral flexion, and 
rotation were each to 10 degrees without pain and to 20 
degrees with pain.  There was no additional functional 
limitation due to pain, fatigue, weakness, or lack of 
endurance.  Straight leg raising test was positive at 60 
degrees on the left.  There was no motor or sensory change.  
Deep tendon reflexes were normal.  Gait was negative.  The 
physician related the veteran's back pain to degenerative 
joint disease and to a 5 centimeter leg length discrepancy.  

The RO issued a supplemental statement of the case (SSOC) in 
April 2005 in which the claim was considered under the 
revised rating criteria for intervertebral disc syndrome.

Analysis

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

The Court held that 38 C.F.R. § 4.40 recognizes that 
functional loss may be due to pain or due to actual impeded 
flexion, as specified in the rating schedule under 38 C.F.R. 
§ 4.71a, and that functional loss caused by either factor 
should be compensated at the same rate.  In other words, 
functional loss due to pain is to be rated at the same level 
as functional loss due to impeded flexion.  Schafrath, supra.  
Significantly, the VA examiners have set forth the ranges of 
painful motion and pain free motion, and the Board has 
considered these carefully.  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations, VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination.  Such inquiry is not 
to be limited to muscles or nerves.  These determinations 
are, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The lumbar spine is rated 20 percent disabling under 
Diagnostic Code 5293, Intervertebral Disc Syndrome, prior to 
February 24, 1997, and 40 percent disabling thereafter.  
Effective September 23, 2002, VA revised the criteria for 
Diagnostic Code 5293.  Moreover, effective September 26, 
2003, VA published additional rating criteria for various 
spine disabilities and renumbered Diagnostic Code 5293 to 
Diagnostic Code 5243.  

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  In this regard, VA's General Counsel 
(GC) held that where a law or regulation changes during the 
pendency of a claim for an increased rating, the Board should 
first determine whether the revised version is more favorable 
to the veteran.  In so doing, it may be necessary to apply 
both the old and new versions of the regulation.  If the 
revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. 
5110(g) (West 2002) can be no earlier than the effective date 
of that change.  VA must apply only the earlier version of 
the regulation for the period prior to the effective date of 
the change.  VAOPGCPREC 3-2000.  As such, the Board will 
consider the claim for a higher rating for intervertebral 
disc syndrome pursuant to the former criteria during the 
entire course of the appeal, and the Board will then consider 
the revised criteria since the effective date of the 
revision, i.e., September 23, 2002, applying whichever 
version is more favorable to the veteran for the period 
beginning September 23, 2002.  

Under the rating criteria for intervertebral disc syndrome in 
effect prior to September 23, 2002, a 40 percent evaluation 
of intervertebral disc syndrome requires severe 
intervertebral disc syndrome, which is manifested by 
recurring attacks with intermittent relief.  A 60 percent 
evaluation is warranted for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective prior to September 23, 2002).

The Board will use the ranges of motion reported in a 
December 2004 examination report because that is the only 
report of record that provides sufficient details of the 
ranges of motion in each plane.  The lumbar spine 
intervertebral disc syndrome is manifested by painfully 
restricted range of motion to no more than 30 degrees in 
forward flexion (although all flexion was painful in January 
2000), to 10 degrees of pain-free backward extension, to 10 
degrees in pain-free left and right bending, and to 10 
degrees in pain-free rotation in both directions.  Also 
attributed to the service-connected lumbar spine disability 
are sciatica, lower extremity numbness and tingling, 
paravertebral muscle spasm, diminished deep tendon reflexes, 
abnormal plantar response, mild lower extremity weakness 
secondary to pain, positive straight leg raising test, and 
low back pain radiating to the right leg.  Little 
intermittent relief is shown.  

Concerning bowel incontinence and erectile dysfunction, the 
RO denied secondary service connection for these disorders in 
a January 2004 rating decision and the veteran did not 
appeal.  Thus, those symptoms cannot be considered in the 
current rating for the low back.  The veteran denies that he 
has bladder incontinence.  

Comparing the lumbar intervertebral disc syndrome symptoms to 
the criteria of Diagnostic Code 5293 (effective prior to 
September 23, 2002), the Board finds that the criteria for a 
60 percent rating are more nearly approximated during the 
entire course of the appeal.  Intervertebral disc syndrome 
was pronounced and little intermittent relief was shown.  

The next inquiry is whether under the former criteria, a 
rating or ratings greater than 60 percent may be assigned 
under another diagnostic code or codes.  

Under Diagnostic Code 5292, evaluations from 10 to 40 percent 
are available for limitation of motion of the lumbar spine.  
Slight limitation of motion of the lumbar spine warrants a 10 
percent evaluation.  Moderate limitation of motion of the 
lumbar spine warrants a 20 percent evaluation.  A 40 percent 
evaluation requires severe limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2001).  

The criteria of a 40 percent rating for severe limitation of 
motion of the lumbar spine are clearly met in all planes.  

Considering a separate rating for sciatica (because reports 
during the current appeal period mention lower extremity 
pain, numbness, and tingling), a 20 percent rating is 
available under Diagnostic Code 8520 for moderate sciatica 
(moderate incomplete paralysis of the sciatic nerve) of 
either extremity and a 10 percent rating is available for 
mild sciatica (mild incomplete paralysis of the sciatic 
nerve) of either extremity.  A 40 percent evaluation requires 
moderately severe incomplete paralysis.  A 60 percent 
evaluation requires severe incomplete paralysis with marked 
muscular atrophy.  An 80 percent evaluation requires complete 
paralysis.  

The term "incomplete paralysis" indicates a degree of lost or 
impaired function that is substantially less than that which 
is described in the criteria for an evaluation for complete 
paralysis of this nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.  When there is complete 
paralysis, the foot dangles and drops, no active movement of 
the muscles below the knee is possible, and flexion of the 
knee is weakened or very rarely lost.  38 C.F.R. § 4.124(a), 
Code 8520 (2005). 

Comparing bilateral lower extremity pain, numbness, and 
tingling, and excluding any weakness, as the bulk of the 
evidence shows that the lower extremities enjoy full 
strength, the Board finds that the criteria for mild 
incomplete paralysis of the sciatic nerve of each lower 
extremity are more nearly approximated.  

Comparing a 60 percent schedular rating for intervertebral 
disc syndrome with a 40 percent schedular rating for severe 
limitation of motion and separate 10 percent ratings for 
sciatica of each lower extremity, including the bilateral 
factor set forth at 38 C.F.R. § 4.26, the 60 percent 
schedular rating for intervertebral disc syndrome is more 
advantageous to the veteran.  Thus, for the period prior to 
September 26, 2002, a 60 percent rating under Diagnostic Code 
5293 must be granted.  

What remains to be determined is whether the symptoms support 
a schedular rating or ratings greater than 60 percent under 
the revised rating criteria.  

Under Diagnostic Code 5293 (effective from September 23, 
2002), intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

The maximum available rating for incapacitating episodes is 
60 percent.  Because this is no higher than the 60 percent 
rating awarded under the former criteria, it need not be 
considered.  Moreover, because separate ratings for 
orthopedic and neurologic disabilities do not exceed 60 
percent, they need not be used.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (2), Note (3) (effective September 
23, 2002).  

Turning to an even later portion of the appeal period, that 
is, from September 26, 2003, the Board notes that new rating 
criteria were added to the rating schedule and the diagnostic 
code numbers changed.  Beginning on September 26, 2003, spine 
disabilities are rated under the General Rating Formula for 
Diseases and Injuries of the Spine set forth as follows: 

 5235 Vertebral fracture or dislocation
 5236 Sacroiliac injury and weakness
 5237 Lumbosacral or cervical strain
 5238 Spinal stenosis
 5239 Spondylolisthesis or segmental instability
 5240 Ankylosing spondylitis
 5241 Spinal fusion
 5242 Degenerative arthritis of the spine (see also 
Diagnostic Code 5003)
 5243 Intervertebral disc syndrome

Under this revision, the criteria for a rating based on 
duration of incapacitating episodes over the past 12 months 
remain the same.  Also unchanged is the procedure for 
combining, under 38 C.F.R. § 4.25, separate evaluations of 
the chronic orthopedic and neurologic manifestations.  
Finally, the following new rating criteria were added:

(For diagnostic codes 5235 to 5243, unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 

With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of 
the spine affected by residuals of injury or disease 

Unfavorable ankylosis of the entire 
spine.......................................100

Unfavorable ankylosis of the entire thoracolumbar 
spine....................................................
......50

Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine..................... 40

Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine................................................30

Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or  
abnormal kyphosis..................20

Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; 
or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal 
spinal contour; or, vertebral body fracture with loss 
of 50 percent or more of the 
height.......................................................10

Note (1): Evaluate any associated objective 
neurologic abnormalities, including, but not limited 
to, bowel or bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation 
purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 
45 degrees, and left and right lateral rotation are 
zero to 80 degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension 
is zero to 30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined 
range of motion of the cervical spine is 340 degrees 
and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can 
be used for calculation of the combined range of 
motion.

Note (3): In exceptional cases, an examiner may 
state that because of age, body habitus, neurologic 
disease, or other factors not the result of disease 
or injury of the spine, the range of motion of the 
spine in a particular individual should be considered 
normal for that individual, even though it does not 
conform to the normal range of motion stated in Note 
(2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range 
of motion is normal for that individual will be 
accepted.

Note (4): Round each range of motion measurement to 
the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: 
difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  
Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except 
when there is unfavorable ankylosis of both segments, 
which will be rated as a single disability.

The above rating criteria for limitation of motion of the 
thoracolumbar spine, while appearing to be new, are not 
significantly different than that shown in the prior 
Diagnostic Code 5292.  Thus, for purposes of this case, the 
revisions that became effective on September 26, 2003 are not 
significant, except for the change in diagnostic code 
numbers.  

The revised rating criteria (from September 23, 2002) are 
unclear as to whether VA must also consider the DeLuca 
factors of additional disability due to such symptoms as 
painful motion, weakness; however, the schedular rating 
criteria do not subsume 38 C.F.R. § 4.40, wherein painful 
motion evinces a seriously disabled joint.  Therefore, the 
Board will continue to apply the DeLuca factors.  In this 
regard, the Board has considered a rating based on pain-free 
motion of the lumbar spine.  Schafrath, supra.  No additional 
functional limitation due to such factors as weakness, 
incoordination, fatigue pain, and pain on use has been shown.

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence favors the 
claim.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  
A 60 percent disability rating for intervertebral disc 
syndrome is therefore granted for the entire appeal period.  

The provisions of 38 C.F.R. § 3.321(b) (2005) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  
Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. 
App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In this case, the veteran alleged that he used up all his 
sick leave and has not worked since 2001.  However, he had 
not claimed that he is unemployable due to service-connected 
disability.  Therefore, the Board finds that the low back 
disability has not been shown, or alleged, to cause such 
difficulties as marked interference with employment or to 
warrant frequent periods of hospitalization or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b) (1).  See 
Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 8 Vet. App. at 
227.  See also VAOPGCPREC. 6-96. 


ORDER

An increased evaluation of 60 percent for intervertebral disc 
disease of the lumbar spine is granted for the entire appeal 
period, subject to the laws and regulations governing the 
payment of monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


